SUMMERS, J.,
dissents from denial.
DIXON, CALOGERO and MARCUS, JJ. concur in the denial. However, the opinion of the Court of Appeal, which states that “there is a reasonable evidentiary basis for this holding, and accordingly, it is affirmed” does not correctly express the holding of Canter v. Koehring Co., 283 So.2d 716 (La. 1973). That case did not hold that a judgment of the trial court should be sustained if “there is a reasonable evidentiary basis.” In Canter we stated: “Stated another way, the reviewing court must give great weight to factual conclusions of the trier of fact; where there is conflict in the testimony, reasonable inferences of fact should not be disturbed upon review, even though the appellate court may feel that its own evaluations and inferences are as reasonable.” 283 So.2d at 724.
Nevertheless, it does not appear from the application before us that, if the Court of Appeal had reviewed the evidence in detail, its evaluations and inferences from the evidence would have differed from those of the trial court.
*906When the trial court makes no finding of fact, and the Court of Appeal affirms in an eight line opinion, citing Canter, supra, for the proposition that it would not reverse because there is a reasonable evidentiary basis for the trial court’s holding, it is understandable when the appellant complains that he has not been accorded a review of the judgment below as provided by the Constitution.